DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 17-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukutomi et al (8,851,008).  Fukutomi et al discloses a substrate treating apparatus (Figure 1), including a first transport mechanism (TID), configured and arranged for transporting a substrate (w), a second transport mechanism (T2) configured and arranged for transporting the substrate, an intermediate transport mechanism (T1) that is disposed between the first transport mechanism and the second transport 1) that is disposed within a first overlapped area to which the first transport mechanism (TID) and the intermediate transport mechanism (T1) are configured and arranged for transporting the substrate (SEE Figure 4 and column 7, line 58 – column 8, line 2), the first intermediate part being configured and arranged for receiving the substrate (SEE column 14, lines 27-48), a second intermediate part (PASS2) that is disposed within a second overlapped area to which the intermediate transport mechanism and the second transport mechanism (T2) are configured and arranged for transporting the substrate, the second intermediate part being configured and arranged for receiving the substrate (SEE column 16, lines 1-4), and a controller (91) is connected to the first, second and intermediate transport mechanisms (SEE column 5, lines 5-29 and column 13, lines 66 – column 14, line 16), and programmed for performing a control of the first transport mechanism (SEE column 14, lines 8-16), the second transport mechanism, and the intermediate transport mechanism, the intermediate transport mechanism repeating a cycle operation in accordance with the programmed control by the programmed controller (SEE Figure 12), and the cycle operation performed by the intermediate transport mechanism including only a first access operation of accessing the first intermediate part (SEE column 7, lines 43-56) and a second access operation of accessing the second intermediate part in accordance with the programmed control by the programmed controller (SEE column 7, lines 60 – column 8, line 2).  In re claim 2, Fukutomi et al discloses that the first transport mechanism (TID) places the substrate on the first intermediate part (SEE column 14, lines 27-44), the first access operation performed by the intermediate ID) mechanism picks up the substrate from the first intermediate part (PASS1), the second transport mechanism (T2) places the substrate on the second intermediate part (PASS2), and the intermediate transport mechanism (T1) performs the cycle operation, thereby receiving the substrate via the second intermediate part from the second transport mechanism, and passing the substrate via the first intermediate part to the first transport mechanism (SEE column 16, lines 33-42).  In re claim 5, the limitation of a does not include placing the substrate on the first intermediate part, the second access operation performed by the intermediate transport mechanism does not include picking up the substrate from the second intermediate part, and the intermediate transport mechanism does not transport the substrate from the second intermediate part to the first intermediate part, is being regarded as a statement of intended use whereby a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In this case if the programmed controller is capable performing a first access operation in which an intermediate transport mechanism picks up the substrate from the first intermediate part (as stated in claim 2), then the same programmed controller would inherently be capable of not allowing the intermediate transport mechanism to place the substrate on the first intermediate part and the same would be said of the second access operation (as stated in claim 2).  In re claim 6, Fukutomi et al discloses a substrate treating apparatus wherein the first intermediate part (PASS1) includes a plurality of first sending units (PASS1A and 1B) (SEE column 10, lines 19-31) 2) includes a plurality of second sending units (PASS2A and 2B) configured and arranged for receiving the substrates individually, the first access operation performed by the intermediate transport mechanism includes picking up the substrates from the first sending units, and does not include placing the substrates on 1) or the second intermediate part (PASS2) further inspects the placed substrate.  In re claim 18, Fukutomi et al discloses a substrate treating apparatus wherein the first intermediate part (PASS1) is disposed out of a second area where the second transport mechanism is arranged for transporting the substrate, and the second intermediate part (PASS2) is disposed out of a first area where first transport mechanism is arranged for transporting the substrate (see Figure 4).  In re claim 19, Fukutomi et al discloses a substrate treating apparatus wherein an intermediate area where the intermediate transport mechanism (T1) is arranged for transporting the substrate is substantially circular in plan view (SEE Figure 1).  In re claim 20, Fukutomi et al discloses a substrate treating apparatus wherein the intermediate transport mechanism includes: a rotator that is rotatable around a rotation axis parallel to the upward/downward direction, and a holder that is supported on the rotator for holding the substrate, wherein the rotator is immovable in a horizontal direction (SEE column 9, lines 39-42).  In re claim 21, Fukutomi et al discloses a substrate treating apparatus (SEE Figure 1) including three or more transport mechanisms (TID, T1-T4, TIFA, TIFB for example) that are disposed in a forward/rearward direction, two or more intermediate parts (PASS1-PASS5) that are each disposed between an adjacent two of the transport mechanisms (SEE Figure 1 & 4) in a forward/rearward direction and configured and arranged for receiving a substrate ID), one of the transport mechanisms disposed on a rearmost side is a rear end transport mechanism (TIFA, TIFB), all of the transport mechanisms except for the front end transport mechanism and the rear end transport mechanism are an intermediate transport mechanism (T1, T2), the intermediate part adjacent to a rear side of the front end transport mechanism is a front end intermediate part (T1), and the intermediate part adjacent to a front side of the rear end transport mechanism is a rear end intermediate part (T2), the intermediate transport mechanism repeatedly performs a cycle operation in accordance with the programmed control by the programmed controller (SEE column 14, lines 8-16), and the cycle operation performed by the intermediate transport mechanism includes only a first access operation of accessing the intermediate part adjacent to a front side of the intermediate transport mechanism (SEE column 7, lines 43-56), and a second access operation of accessing the intermediate part adjacent to a rear side of the intermediate transport mechanism, in accordance with the programmed control by the programmed controller (SEE column 7, lines 60 – column 8, line 2).  In re claim 22, Fukutomi et al discloses a substrate treating apparatus wherein the front end transport mechanism (TID) is configured and arranged for placing the substrate on the front end intermediate part, the rear end transport mechanism (TIFA, TIFB) is configured and arranged for picking up the substrate from the rear end intermediate part, the first access operation performed by  by the programmed controller (SEE column 13, lines 20-32).  

 

Allowable Subject Matter
Claims 11-16, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment filed 6/9/2021, with respect to the objection to the specification have been fully considered and is sufficient to overcome the previously cited objection.  The objection of the specification has been withdrawn. Applicant’s amendment to claim 2 is sufficient to overcome the 35 USC 112(b) rejection of claims 2-5 and thus the rejection is hereby withdrawn.  Applicant’s arguments with respect to the rejection of claim(s) 1-27 as being rejected under 35 USC 102 (a)(2) by Fukutomi et al (8,851,008) have been considered but are moot because the new ground of rejection using a new interpretation of Fukutomi et al has been applied against the applicants claimed invention as necessitated by the applicants amendment.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             September 10, 2021